ERVIN, J.,
dissenting:
I believe we should treat the petition for writ of certiorari as one sounding in ha-beas corpus and require a return from the state. Where a plea of nolo contendere is substituted for a plea of not guilty the record should show if it was voluntary. See Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. If the State’s return clearly shows the substituted plea was voluntary then the writ should be discharged. But if doubt exists an eviden-tiary hearing should be held.